Citation Nr: 1450714	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  08-37 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased disability rating for service-connected bilateral hearing loss, in excess of 30 percent for the period prior to July 12, 2010, and in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant (Veteran), G.W.


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1967 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In June 2012, the Veteran testified at a Board personal hearing conducted before the undersigned Veterans Law Judge in Newark, New Jersey.  A transcript of this hearing is of record.  In September 2012, the Board remanded the Veteran's appeal for increased rating claim for service-connected hearing loss.

The Veteran has alleged unemployability due to his PTSD and multiple disabilities. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, it appears that this issue is in the process of being separately adjudicated, as noted in an August 2014 deferred rating decision, and this matter is not properly before the Board and is referred to the AOJ for appropriate action.

This appeal was processed using paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The increased rating claim for bilateral hearing loss was previously remanded in September 2012 for a VA audiological examination.  Subsequent to a May 2014 VA audiological examination, the AOJ issued a supplemental statement of the case (SSOC) in August 2014.  According to the Veteran's response dated in August 2014, the Veteran indicated receiving treatment at the "Vet Center" in Secaucus, New Jersey.

The August 2014 SSOC reflects that VA treatment records and records from the East Orange VA Medical Center (VAMC) dated through July 2014 were reviewed.  The electronic file consists of VA treatment records dated through January 2014.  However, VA treatment records dated from January 2014 through July 2014 are not associated with the electronic file.  All relevant VA treatment records should be obtained, specifically from the East Orange VAMC, and any associated outpatient clinics, to include the Morristown Community Based Outpatient Clinic (CBOC), since January 2014, and associated with the electronic file.  Vet Center records dated from July 2010 to March 2011 are of record.  Therefore, any available Vet Center records dated since March 2011 should be obtained and associated with the record.  See 38 U.S.C.A. § 5103A(c) (West 2002 ); 38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  All attempts to obtain these records must be documented in the electronic file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record records of the Veteran's treatment for his service-connected hearing loss from January 2014 to the present from the from the East Orange VAMC, and any associated outpatient clinics, to include the Morristown CBOC, as well as any additional records from the Secaucus Vet Center dated from March 2011 to the present, if any.  All attempts to obtain these records must be documented.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, the RO/AMC should readjudicate the claim for an increased rating for bilateral hearing loss in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case. An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



